DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ELAINE VEGA,
                                 Appellant,

                                     v.

           SAINT JOHN XXIII CATHOLIC CHURCH and
       REEMPLOYMENT ASSISTANCE APPEALS COMMISSION,
                         Appellees.

                               No. 4D18-2313

                          [September 26, 2018]

  Appeal from the State of Florida, Reemployment Assistance Appeals
Commission, Case No. R.A.A.C Docket No. 18-01507.

   Elaine Vega, Pembroke Pine, pro se.

  Cristina A. Velez, Tallahassee, for appellee Reemployment Assistance
Appeals Commission.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9.315(a).

CIKLIN, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.